UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2493



CHRISTOPHER LANGDON,

                                              Plaintiff - Appellant,

          versus


T. L. MALONE; JERRY BREWER; ED GREEN,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-02-189-5-BO)


Submitted:   May 27, 2004                     Decided:   June 2, 2004


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Langdon, Appellant Pro Se. Robert Orr Crawford, III,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Lisa Carol Glover, NORTH
CAROLINA DEPARTMENT OF TRANSPORTATION, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Christopher Langdon appeals from the district court’s

order denying his post-judgment motions to compel discovery and to

recuse.   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    See     Langdon    v.   Malone,    No.    CA-02-189-5-BO   (E.D.N.C.

Oct. 21, 2003).     We deny Appellees’ motion for sanctions.           We deny

Langdon’s motion to consolidate, motion to extend time to file a

response to Appellees’ motion for sanctions, and motion to strike

Appellees’ motion for sanctions. We also deny Langdon’s motion for

oral   argument    because     the   facts    and    legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                      AFFIRMED




                                     - 2 -